Title: To Alexander Hamilton from George Washington, 1 October 1792
From: Washington, George
To: Hamilton, Alexander



Sir,
Mount Vernon Octobr. 1st. 1792.

Your letter of the 22d. ulto., with it’s enclosures, came duly to hand.
Lest any material disadvantage should result from delay, I have signed the Act which has been drawn by the Commissioner of the Revenue & approved by you, for arranging allowances to the Supervisors &c. and now forward it; but I would rather, if this is not likely to be the case, have it retained in your hands until my arrival in Philadelphia, as I wish for some explanations, which I have not the means of obtaining from the want of the former Act of the 4th. of August; a copy of which I requested might be returned to me, but from a misconception of my meaning, a copy of my letter was sent in lieu thereof. I now request a copy of the Act of the 4th. of Augt. & of the present one also.
Before any nomination, or appointment of a Keeper of the Lighthouse on Cape Henry takes place, it would be proper to examine the List of Applicants (& I think there are several) who have applied to me for this Office, & is to be found among my papers by Mr. Lear. If the person recommended by Colo. Parker is intemperate in drinking, it is immaterial whether you can recollect his name or not; for, with me, this would be an insuperable objection, let his pretensions & promises of reformation be what they may. I have been once taken in by the fair promises of Major Call to refrain, & the strong assurances of his friends that he would do it; but will not, knowingly, trust again to the like from any one.
I have, by this Post, directed the Attorney General to attend the Circuit Court in York Town, & see that the Indictments are legally presented & properly supported.
I am &c
G: Washington
